J-S08037-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                    IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                            Appellee

                       v.

ERIC WILLIAMS

                            Appellant               No. 2349 EDA 2014


                   Appeal from the PCRA Order July 17, 2014
               In the Court of Common Pleas of Delaware County
              Criminal Division at No(s): CP-23-CR-0001104-2009


BEFORE: DONOHUE, J., WECHT, J., and JENKINS, J.

MEMORANDUM BY JENKINS, J.:                      FILED FEBRUARY 18, 2015

       Appellant Eric Williams appeals from the order of the Delaware County

Court of Common Pleas dismissing his petition filed pursuant to the Post

Conviction Relief Act (“PCRA”), 42 Pa.C.S. § 9541 et seq. We affirm.

       On February 17, 2010, Appellant entered a negotiated guilty plea to

possession of a controlled substance with intent to deliver (“PWID”). 1 The

trial court sentenced Appellant to six to twelve years’ imprisonment.

Appellant did not file post-sentence motions or a notice of appeal.

       On December 26, 2012, Appellant filed a pro se PCRA petition.    On,

January 17, 2013, the PCRA court appointed counsel.        On May 29, 2014,

____________________________________________


1
  35 Pa.C.S. § 780-113(30)(a). Appellant was charged with six drug-related
offenses. Pursuant to the negotiated plea agreement, Appellant pled guilty
to one charge, and the Commonwealth nolle prossed five charges.
J-S08037-15



counsel filed a Turner/Finley2 letter and an application to withdraw as

counsel.

       On June 10, 2014, the PCRA court filed a notice of intent to dismiss

the petition without a hearing pursuant to Pennsylvania Rule of Criminal

Procedure 907 and granted counsel’s application to withdraw. On July 17,

2014, the PCRA court dismissed the petition. Both Appellant and the PCRA

court complied with Pennsylvania Rule of Appellate Procedure 1925.

       Appellant raises the following issues on appeal:

           I. Whether the PCRA Court erred by failing to assess the
           appellant’s claim properly under Pa.R.Crim.P. 907 and
           908?

           II. Whether PCRA counsel was ineffective for failing to
           raise trial counsel’s ineffectiveness for failing to continue
           suppression of evidence due to an illegal search and
           seizure?

Appellant Brief at v (verbatim).

       Pursuant to Pennsylvania law, no court has jurisdiction to hear an

untimely PCRA petition. Commonwealth v. Monaco, 996 A.2d 1076, 1079

(Pa.Super.2010) (citing Commonwealth v. Robinson, 837 A.2d 1157,

1161 (Pa.2003)). The PCRA provides that a petition “including a second or

subsequent petition, shall be filed within one year of the date the judgment

becomes final.” 42 Pa.C.S. § 9545(b)(1); accord Monaco, 996 A.2d at
____________________________________________


2
  Commonwealth v. Finley, 550 A.2d 213 (Pa.Super.1988)                     and
Commonwealth v. Turner, 544 A.2d 927 (Pa.Super.1988).




                                           -2-
J-S08037-15



1079; Commonwealth v. Bretz, 830 A.2d 1273, 1275 (Pa.Super.2003). A

judgment is final “at the conclusion of direct review, including discretionary

review in the Supreme Court of the United States and the Supreme Court of

Pennsylvania, or at the expiration of time for seeking the review.”             42

Pa.C.S. § 9545(b)(3).

      Three exceptions to the PCRA’s time-bar provide for very limited

circumstances under which a court may excuse the late filing of a PCRA

petition. 42 Pa.C.S. § 9545(b)(1); Monaco, 996 A.2d at 1079.               The late

filing of a petition will be excused if a petitioner alleges and proves:

            (i) the failure to raise the claim previously was the
            result of interference by government officials with
            the presentation of the claim in violation of the
            Constitution or laws of this Commonwealth or the
            Constitution or laws of the United States;

            (ii) the facts upon which the claim is predicated were
            unknown to the petitioner and could not have been
            ascertained by the exercise of due diligence; or

            (iii) the right asserted is a constitutional right that
            was recognized by the Supreme Court of the United
            States or the Supreme Court of Pennsylvania after
            the time period provided in this section and has been
            held by that court to apply retroactively.


42 Pa.C.S. § 9545(b)(1)(i)-(iii).    A petition invoking an exception to the

PCRA time-bar must “be filed within 60 days of the date the claim could

have been presented.” 42 Pa.C.S. § 9545(b)(2).

      Appellant’s judgment of sentence became final on March 19, 2010,

thirty days after the February 17, 2010 judgment of sentence.              See 42


                                      -3-
J-S08037-15



Pa.C.S. § 9545(b)(3) (judgment is final at the conclusion of direct review or

at the expiration of time for seeking review); Pa.R.App.P. 903(c)(3) (“In a

criminal case in which no post-sentence motion has been filed, the notice of

appeal shall be filed within 30 days of the imposition of the judgment of

sentence in open court.”). He had one year from that date, i.e., March 21,

2011,3 to file a timely PCRA petition. See 42 Pa.C.S. § 9545(b)(1). He did

not file this PCRA petition until December 26, 2012, nearly one year after

the expiration of the PCRA time-bar.

       Appellant maintains he filed the petition within one year of his

incarceration in Pennsylvania, which followed his incarceration in Maryland.

The PCRA time-bar, however, began to run when his judgment of conviction

became final, not when he began to serve his Pennsylvania sentence.                   42

Pa.C.S. § 9545(b)(1). The PCRA requires that the person be convicted of a

crime under Pennsylvania law, but it does not require that the person be

incarcerated in a Pennsylvania prison.             42 Pa.C.S. § 9543(a)(1) (“To be

eligible for relief under this subchapter, the petitioner must plead and prove

by a preponderance of the evidence all of the following:                 (1) That the

petitioner   has    been    convicted     of   a   crime   under   the   laws   of   this


____________________________________________


3
  March 19, 2011 was a Saturday. Appellant, therefore, had until Monday,
March 21, 2011 to file a timely PCRA petition. See Pa.R.Civ.P. 106(b)
(“Whenever the last day of any such period shall fall on Saturday or Sunday,
or on any day made a legal holiday by the laws of this Commonwealth or of
the United States, such day shall be omitted from the computation.”).



                                           -4-
J-S08037-15



Commonwealth and is at the time relief is granted:      . . .   (iii) serving a

sentence which must expire before the person may commence serving the

disputed sentence.”).

       Appellant’s PCRA petition is untimely and he has neither alleged nor

proven any exception to the PCRA time-bar.            Accordingly, we lack

jurisdiction to address the petition’s merits. We affirm the order dismissing

the PCRA petition.4

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/18/2015




____________________________________________


4
  The PCRA court addressed the merits of Appellant’s petition. However,
because the petition was untimely, it lacked the jurisdiction to do so. We
may affirm the PCRA court’s decision on any basis, including grounds not
relied upon by the PCRA court. Commonwealth v. Beck, 848 A.2d 987,
991 n.8 (Pa.Super.2004).



                                           -5-